DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Response to Amendment
The amendment filed on 02/05/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/05/2021, with respect to the rejections of claims 1 and 14 under USC 103 and USC 102(a)(1) respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka (US 2015/0198790), and another embodiment of Hsu (US 2013/0050847, of record). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 20 and 23 are rejected under 35 U.S.C. 102(a)(l) as being disclosed by Tanaka
(US 2015/0198790).
Regarding claim 14, Tanaka discloses wherein, an imaging lens assembly (see Fig 1) comprising, sequentially from an object side to an image side (see Fig 1; object side refers to left side of figure while image side refers to right side of figure), a first lens, a second lens, a third lens, a fourth lens and a fifth lens (see Fig 1; five lens in sequence) wherein, the first lens has a positive refractive power (see Table 1; focal length is calculated to 2.314 thus power is positive), and an object-side surface of the first lens is a convex surface (see Fig 1; object side surface is convex); the second lens has a negative refractive power (see Fig 1; Table 1; focal length calculated to -4.95 thus power is negative); the third lens has a positive refractive power or a negative refractive power (see Fig 1; Table 1; focal length calculated to -58.55 thus power is negative); the fourth lens has a positive refractive power or a negative refractive power (see Fig 1; Table 1; focal length calculated to 4.309 thus power is positive); the fifth lens has a negative refractive power (see Fig 1; Table 1; focal length calculated to -2.79 thus power is negative); and an effective focal length f of the imaging lens assembly (see Fig 1; Table 1; focal length is 3.675) and a combined focal length fl2 of the first lens and the second lens (see Fig 1; Table 1; focal length f12 calculated to 4.345) satisfy: 0.7<f/fl2<1.0 (3.675/4.345= 0.8456), and wherein, 5.5<f/CT4<7.0 (Table 1; 3.675/ 0.526 = 6.99), f is the effective focal length of the imaging lens assembly (see Fig 1; Table 1; focal length is 3.675), and CT4 is a center thickness of the fourth lens (see Fig 1; Table 1; CT4 = 0.526).
Regarding claim 15, Tanaka further discloses wherein, an image-side surface of the fifth lens is a concave surface at a paraxial position and changes from concave to convex as the image-side surface moves away from an optical axis (see Fig 1; lens five is concave at paraxial position and changes to convex).
Regarding claim 20, Tanaka further discloses wherein, -l.0<f/f2<- 0.3 (see Table 1; f/f2 = 3.675/-4.95 = -0.74), f is the effective focal length of the imaging lens assembly (see Table 1; f= 3.675), and f2 is an effective focal length of the second lens (see Table 1; f2 is calculated to be -4.95).
Regarding claim 23, Tanaka further discloses wherein, Rl/R2<0.5 (see Table 1; 1.41/-11.47 = -0.12293), RI is a radius of curvature of the object-side surface of the first lens (Table 1; R1= 1.41), and R2 is a radius of curvature of an image-side surface of the first lens (see Table 1, R2 = -11.47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu
(US 2013/0050847, of record).
Regarding claim 1, Hsu discloses an imaging lens assembly (see Fig 25) comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens and a fifth lens (see Fig 25; Para [0007]), wherein an effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: f/EFD < l.8 (Para [0044]; 1.4 < f/EPD < 1.75) wherein, 5.5<f/CT4<7.0 (see Table 25; 3.63/0.602), f is the effective focal length of the imaging lens assembly, (see Table 25; f=3.63) and CT4 is a center thickness of the fourth lens (see Table 25; CT4= 0.602).
Hsu does not disclose an incident angle of a chief ray corresponding to a maximal field-of-view incident on an object-side surface of the fourth lens CRA4 < 15°.
It is well known in the art to have modified the maximal field of view incident on an object-side of the third lens of Hsu so as to correct higher-order aberrations while maintaining requirements for system application. For this reason the expression would be considered a result-effective variable. Thus the range can be characterized as routine experimentation, see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). An incident angle of a chief ray is also considered an unexpected property. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsu with CRA4 < 15° for the purpose of meeting the optical requirements necessary for modem camera and improving higher-order aberrations. Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization. Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical and 
Regarding claim 2, Hsu further discloses wherein the first lens 110 has a positive refractive power, and an object-side surface of the first lens is a convex surface (Para [0037]); the second lens 120 has a negative refractive power (Para [0038]); the third lens 130 has a positive refractive power or a negative refractive power (Para [0039]); the fourth lens 140 has a positive refractive power or a negative refractive power (Para [0040]); and the fifth lens 150 has a negative refractive power (Para [0041]), and an image-side surface of the fifth lens is a concave surface at a paraxial position and changes from concave to convex as the image-side surface moves away from an optical axis (see Fig I; aspheric lens 150 concave changing to convex as surface moves away from optical axis).
Regarding claim 3, Hsu further discloses wherein, 0.5 < R2/R3 < 2.0, R2 is a radius of curvature of an image-side surface of the first lens, and R3 is a radius of curvature of an object-side surface of the second lens (see Table 19; R2/R3 = 1.67).
Regarding claim 6, Hsu further discloses wherein, 1.0< f/fl <1.5, f is the effective focal length of the imaging lens assembly, and fl is an effective focal length of the first lens (see Table 19; f/fl = 1.03).
Regarding claim 7, Hsu further discloses the imaging lens assembly according to claim 6, wherein, -l .0<f/f2<-0.3, f is the effective focal length of the imaging lens assembly, and f2 is an effective focal length of the second lens (see Table 19; f/f2 = -0.302).
Regarding claim 10, Hsu further discloses wherein, Rl/R2<0.5, RI is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens (see Table 19; Rl/R2 = -0.156).
Regarding claim 13, Hsu further discloses wherein, TTL/ImgH<l.6, TTL is an axial distance from the object-side surface of the first lens to an image plane, and ImgH is half of a diagonal length of an effective pixel area on the image plane (Para [0049]; TTL/ImgH < 2.0).
Allowable Subject Matter
Claims 4, 8, 12, 16-17, 22, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are statements of reasons for the indication of allowable subject matter.
Regarding claim 4, the prior art does not anticipate or render obvious wherein, 4.0<fl/CTl <6.0, fl is an effective focal length of the first lens, and CTl is a center thickness of the first lens, along with the structural limitations positively recited in claim 1 and intervening claims 2 and 3.
Regarding claim 8, the prior art does not anticipate or render obvious wherein, - 2.0<f/f5<-0.7, f is the effective focal length of the imaging lens assembly, and f5 is an effective focal length of the fifth lens, along with the structural limitations positively recited in claim 1.
Regarding claim 12, the prior art does not anticipate or render obvious wherein,
If/R71<1.0, f is the effective focal length of the imaging lens assembly, and R7 is a radius of curvature of the object-side surface of the fourth lens, along with the structural limitations positively recited in claim 1 and intervening claim 2.
Regarding claim 16, the prior art does not anticipate or render obvious wherein, 0.5<R2/R3<2.0, R2 is a radius of curvature of an image-side surface of the first lens, and R3 is a radius of curvature of an object-side surface of the second lens (see Table 9; 
Claim 17 is objected to due to its dependency. 
Regarding claim 22, the prior art does not anticipate or render obvious wherein, the effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: f/EPD<l.8, and an incident angle of a chief ray corresponding to a maximal field-of-view incident on an object-side surface of the fourth lens CRA4< 15°, along with the structural limitations positively recited in claim 14 and intervening claim 15.
Regarding claim 24, the prior art does not anticipate or render obvious wherein,
l.0<f/R4<2.0, f is the effective focal length of the imaging lens assembly, and R4 is a radius of curvature of an image-side surface of the second lens, along with the structural limitations positively recited in claim 14.
Regarding claim 26, the prior art does not anticipate or render obvious wherein, TTL/ImgH<1.6, TTL is an axial distance from the object-side surface of the first lens to an image plane, and ImgH is half of a diagonal length of an effective pixel area on the image plane, along with the structural limitations positively recited in claim 14 and intervening claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872